                 Case 2:21-cv-00477-RSL Document 7 Filed 05/06/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8

 9
                             UNITED STATES DISTRICT COURT
10                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE

11   KING COUNTY and CITY OF TACOMA,
     individually and on behalf of others similarly
12   situated,                                            No. 2:21-cv-00477-RSL

13                                       Plaintiffs,      STIPULATED MOTION TO EXTEND
                                                          DEADLINE FOR DEFENDANTS’
14                                                        ANSWER
            v.
15
     TEVA PHARMACEUTICAL INDUSTRIES,                      NOTE ON MOTION CALENDAR:
16   LTD., TEVA PHARMACEUTICALS USA,                      May 6, 2021
     INC., and TEVA NEUROSCIENCE, INC.,
17
                                       Defendants.
18

19

20          The parties, by and through their counsel, hereby submit the following stipulated motion
21   and seek the Court’s approval of the same.
22                                      STIPULATED MOTION
23          Defendants Teva Pharmaceuticals USA, Inc. and Teva Neuroscience, Inc., seek an
24   extension of 60 days to July 5, 2021, to answer or otherwise respond to the Complaint in the
25   above-captioned action.
26


     STIPULATED MOTION TO EXTEND                                      KELLER ROH RBAC K            L.L.P.
     DEADLINE FOR DEFENDANTS’ ANSWER - 1                                  1201 Third Avenue, Suite 3200
                                                                             Seattle, WA 98101-3052
     (2:21-cv-00477-RSL)                                                  TELEPHONE: (206) 623-1900
                                                                          FACSIMILE : (206) 623-3384
              Case 2:21-cv-00477-RSL Document 7 Filed 05/06/21 Page 2 of 2




 1         Plaintiffs consent to the filing of an answer or response on or before that date.

 2
            DATED this 6th day of May, 2021.
 3
     KELLER ROHRBACK L.L.P.                             KIRKLAND & ELLIS L.L.P.
 4

 5
     s/ Alison E. Chase                                 s/ John Patrick Bailey
 6   Lynn Lincoln Sarko, WSBA #16569                    John Patrick Bailey, WSBA No. 53688
     Gretchen Freeman Cappio, WSBA #29576               KIRKLAND & ELLIS LLP
 7   Matthew M. Gerend, WSBA #43276                     1301 Pennsylvania Avenue, N.W.
     Felicia J. Craick, WSBA # 54505
 8   1201 Third Avenue, Suite 3200                      Washington, D.C. 20004
     Seattle, WA 98101                                  Telephone: (202) 389-5100
 9   Tel: (206) 623-1900                                Fax: (202) 389-5000
     Fax: (206) 623-3384                                E-mail: john.bailey@kirkland.com
10   lsarko@ kellerrohrback.com
     gcappio@kellerrohrback.com                         Counsel for Defendants
11   mgerend@kellerrohrback.com
     fcraick@kellerrohrback.com
12
     Alison E. Chase (pro hac vice)
13   KELLER ROHRBACK L.L.P.
     801 Garden Street, Suite 301
14   Santa Barbara, CA 93101
     Tel: (805) 456-1496
15   achase@kellerrohrback.com
16   Attorneys for Plaintiffs
17

18

19         IT IS SO ORDERED.
                       10th
           Dated this ________ day of May, 2021.
20

21

22
                                                  Robert S. Lasnik
23                                                UNITED STATES DISTRICT JUDGE
24                                                4825-8576-6888, v. 1

25

26


     STIPULATED MOTION TO EXTEND                                         KELLER ROH RBAC K          L.L.P.
     DEADLINE FOR DEFENDANTS’ ANSWER - 2                                   1201 Third Avenue, Suite 3200
                                                                              Seattle, WA 98101-3052
     (2:21-cv-00477-RSL)                                                   TELEPHONE: (206) 623-1900
                                                                           FACSIMILE : (206) 623-3384
